SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2007 Commission File Number:000-49650 A/S STEAMSHIP COMPANY TORM (Translation of registrant's name into English) Tuborg Havnevej 18 DK-2900 Hellerup Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: . Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes []No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): . INFORMATION CONTAINED IN THIS FORM 6-K REPORT Set forth herein as Exhibit 1 is a copy of Announcement No. 13 - 2007 issued by A/S STEAMSHIP COMPANY TORM to The Copenhagen Stock Exchange on June 8, 2007. EXHIBIT 1 COMPLETION OF THE ACQUISITION OF OMI CORPORATION ANNOUNCEMENT NO. 13 - 2007 8 June 2007 Completion of the acquisition of OMI Corporation On 26 May 2007, A/S Dampskibsselskabet TORM (TORM) announced that TORM and Teekay Corporation (TEEKAY) through their jointly owned subsidiary, OMAHA, Inc. (OMAHA), had acquired full control over OMI Corporation (OMI). OMAHA now owns more than 90% of the outstanding shares of OMI. The merger of OMI with and into OMAHA, the final step in the acquisition of OMI, is expected to occur on Friday, 8 June 2007. OMAHA will as a consequence of the merger change its name to OMI Corporation. The acquisition of OMI by TORM and TEEKAY will consequently be completed on 8 June 2007, whereby OMI will become a jointly owned subsidiary of TORM and TEEKAY. Due to the acquisition of OMI Corporation TORM’s second quarter report is deferred to the 31August 2007. Contact Klaus Kjærulff, CEO, tel.: +45 39 17 92 00, mobile: +45 40 10 81 11. N. E. Nielsen, Chairman, tel.: +45 72 27 00 00, mobile: +45 25 26 33 43. This document is for informational purposes only and is neither an offer to purchase nor a solicitation of an offer to sell shares of OMI Corporation. Aktieselskabet Dampskibsselskabet TORM, Teekay Shipping Corporation and Omaha, Inc. intend to file an offer to purchase and related materials with the Securities and Exchange Commission (the “SEC”) in connection with the offer to purchase shares of common stock of OMI Corporation. Once filed, all stockholders of OMI Corporation are strongly advised to read these materials, and the re-lated solicitation/recommendation statement that will be filed by OMI Corporation with the SEC, before any decision is made with respect to the offer, because these documents will contain important information relating to the offer. These documents will be available at no charge on the SEC’s website at www.sec.gov and may be obtained for free from the information agent named in the offer materials. ANNOUNCEMENT NO. 13 - 2007 8 June 2007 A/S DAMPSKIBSSELSKABET TORM – COMPLETION OF THE ACQUISITION OF OMI CORPORATION 1/2 About TORM TORM is one of the World's leading carriers of refined oil products and has significant activities in the bulk market. The Company operates more than to 100 modern and secure vessels, most of them in pool co-operation with other respected shipping companies, sharing TORM's commitment to safety, environmental responsibility and customer service. TORM was founded in 1889 and has constantly adapted itself and benefited from the significant changes characterizing shipping. The Company conducts business all over the World and is headquartered in Copenhagen, Denmark. TORM's shares are listed in Copenhagen (ticker TORM) as well as on NASDAQ (ticker TRMD). For more information, visit www.torm.com. SAFE HARBOUR STATEMENT – FORWARD LOOKING STATEMENTS Matters discussed in this release may constitute forward-looking statements. Forward-looking statements reflect our current views with respect to future events and financial performance and may include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. The forward-looking statements in this release are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management’s examination of historical operating trends, data contained in our records and other data available from third parties. Although TORM believes that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, TORM cannot assure you that it will achieve or accomplish these expectations, beliefs or projections. Important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, changes in charter hire rates and vessel values, changes in demand for “tonne miles” of crude oil carried by oil tankers, the effect of changes in OPEC’s petroleum production levels and worldwide oil consumption and storage, changes in demand that may affect attitudes of time charterers to scheduled and unscheduled dry-docking, changes in TORM’s operating expenses, including bunker prices, dry-docking and insurance costs, changes in governmental rules and regulations including requirements for double hull tankers or actions taken by regulatory authorities, potential liability from pending or future litigation, domestic and international political conditions, potential disruption of shipping routes due to accidents and political events or acts by terrorists. Risks and uncertainties are further described in reports filed by TORM with the US Securities and Exchange Commission, including the TORM Annual Report on Form 20-F and its reports on Form 6-K. ANNOUNCEMENT NO. 13 - 2007 8 June 2007 A/S DAMPSKIBSSELSKABET TORM – COMPLETION OF THE ACQUISITION OF OMI CORPORATION 1/2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. A/S STEAMSHIP COMPANY TORM (registrant) Dated: June 8, 2007 By: /s/ Klaus Kjærulff Klaus Kjærulff Chief Executive Officer SK 03810 0001 781654
